Citation Nr: 1112284	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, claimed as bowel spasms.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and her husband


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from October 1974 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied service connection for bowel spasms.  The Veteran testified at a Board hearing at the RO in February 2009 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Board subsequently remanded the issue for further development in April 2009. 

The Board notes that the April 2009 remand also requested further development regarding service connection for hand cramps.  The RO granted service connection for right hand strain, claimed as right hand cramps, in a July 2010 decision, finding that the right hand strain was part of the service-connected residuals of a fractured right 4th metacarpal.  This constituted a full grant of service connection for the disability claimed as right hand cramps.  As such, the issue of service connection for right hand cramps has been granted, so is not currently on appeal before the Board, and will not be addressed by the remand below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that clarification is required regarding the April 2010 VA examination report opinion.  The Veteran claimed service connection for bowel spasms.  She has a current diagnosis of Irritable Bowel Syndrome (IBS) by a private examiner as seen in March 2009 and March 2010 records.  The April 2010 VA examiner diagnosed the Veteran with gastroesophageal reflux disease (GERD), but did not address her intestinal complaints or the private diagnosis of IBS, did not rule in or out a diagnosis of IBS or disability affecting the bowels, and did not offer a nexus opinion regarding the bowel complaints.    

Additionally, the April 2010 VA examiner provided an opinion regarding the Veteran's GERD.  The examiner opined that the Veteran's GERD was not causally related to her active service, but then stated that the condition had been present for 25+ years, which would dated to service or suggest continuity of symptoms since service.  The Board finds that this opinion requires clarification, including a clearer statement of the factual basis that support the opinion.    

Once the VA Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2010); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

Based on the contradictory opinion regarding the Veteran's GERD, and a lack of findings or diagnosis or nexus opinion regarding the Veteran's symptoms diagnosed as IBS, the Board finds the April 2010 VA examination report to be inadequate.  The April 2010 examiner should be given the opportunity to again review the evidence and amend her comments to clarify the opinion regarding the GERD,  and to include findings, diagnosis (ruling in or out IBS), and a nexus opinion regarding the bowel symptoms or symptoms that were diagnosed as IBS.  If the April 2010 VA examiner is not available, the Veteran should be afforded a new VA examination to address her gastrointestinal complaints.  

Accordingly, the issue of service connection for a gastrointestinal disorder, claimed as bowel spasms, is REMANDED for the following action:

1.  The case should be returned to the April 2010 VA examiner for clarification.  If that examiner is not available, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of any disability manifested by bowel spasms.  The relevant documents in the claims file should be made available to and reviewed by the examiner in connection with the addendum or the new examination.  Should a new examination be necessary, any tests deemed medically advisable should be accomplished.  The examiner should list all current digestive disabilities manifested by GERD and bowel spasms, to include IBS, and clearly address the following:

a.)  As to any current GERD diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's GERD had its onset during service or is causally or etiologically related to service.  The examiner should discuss the Veteran's reported history of symptoms since service separation.

b.)  As to any current IBS diagnosis, or other disability manifested by bowel spasms, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.    

A complete rationale should be given for any opinion provided.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection is warranted for a digestive disability to include GERD, IBS, or other disability manifested by bowel spasms.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


